EXHIBIT 10.19

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is dated as of February 18, 2010, by and among Cohen
Brothers LLC (the “Company”), a subsidiary of Cohen & Company Inc. (“Parent”),
Parent, each of which has its principal place of business at 2929 Arch Street,
Philadelphia, PA 19104, and Christopher Ricciardi (the “Executive”).

WHEREAS, the Company wishes to employ the Executive as its President, and the
Executive wishes to accept such employment, on the terms set forth below,
effective as of December 17, 2009 (“Effective Date”);

NOW THEREFORE, the parties hereto agree as follows:

1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for an initial term commencing as of the Effective Date
and continuing through December 31, 2012, unless sooner terminated in accordance
with the provisions of Section 4 or Section 5, with such employment to continue
for successive one-year periods in accordance with the terms of this Agreement
(subject to termination as aforesaid) unless either party notifies the other
party of non-renewal in writing prior to three months before the expiration of
the initial term and each annual renewal, as applicable. (The period during
which the Executive is employed hereunder being hereinafter referred to as the
“Term”).

2. Duties. During the Term, the Executive shall be employed by the Company as
its President, reporting directly to the Chief Executive Officer. During the
Term, Executive shall also serve as the President of Parent and Chief Executive
Officer of the Company’s broker-dealer business. The Executive shall faithfully
perform for the Company the duties of said offices and shall perform such other
duties of an executive, managerial or administrative nature as shall be
specified and designated from time to time by the board of directors of Parent
(the “Board”) or the Company’s Chief Executive Officer.

3. Compensation.

3.1 Base Salary. The Company shall pay the Executive during the Term a salary at
a minimum rate of $1,000,000.00 per annum for the period beginning on the
Effective Date through December 31, 2010 (the “Base Salary”), in accordance with
the customary payroll practices of the Company applicable to senior executives.
For each year thereafter, the Compensation Committee of the Board shall review
the Executive’s Base Salary and may provide for such increases therein as it
may, in its discretion, deem appropriate. (Any such increased salary shall
constitute the “Base Salary” as of the time of the increase.)

3.2 Performance Bonus. During the Term, in addition to the Base Salary, for each
fiscal year of the Company ending during the Term, the Executive shall have the
opportunity to receive an annual bonus in an amount and on such terms to be
determined by the Compensation Committee of the Board (“Performance Bonus”). The
Compensation Committee of the Board shall further have the discretion to grant
Executive annual bonuses in such amounts and on such terms as it shall determine
in its sole discretion. Nothing contained in the foregoing shall limit the
Executive’s eligibility to receive any other bonus under any other bonus plan,
stock option or equity–based plan, or other policy or program of Parent or the
Company. With respect to Executive’s performance in 2009, the Company shall pay
to Executive a bonus of $2,000,000.00 under the Company’s 2010 Executive
Officers’ Cash Bonus Plan.



--------------------------------------------------------------------------------

3.3 Equity Incentive Compensation. Executive shall be entitled to participate in
any equity compensation plan of Parent or the Company in which he is eligible to
participate, and may, without limitation, be granted in accordance with any such
plan options to purchase units of Company membership interest, shares of
Parent’s common stock, shares of restricted stock, and other equity awards in
the discretion of the Compensation Committee of the Board.

3.4 Benefits-In General. The Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and other benefits
that may be available to other senior executives of the Company generally, in
each case to the extent that the Executive is eligible under the terms of such
plans or programs.

3.5 Vacation. The Executive shall be entitled to vacation of no less than 20
business days per year, to be credited in accordance with ordinary Company
policies.

3.6 Expenses-In General. The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive’s services under this Agreement, in accordance with
the Company’s policies regarding such reimbursements.

4. Termination upon Death or Disability. If the Executive dies during the Term,
the Term shall terminate as of the date of death, and the obligations of the
Company to or with respect to the Executive shall terminate in their entirety
upon such date except as otherwise provided under this Section 4. If the
Executive is unable to perform substantially and continuously the duties
assigned to him due to a disability as defined for purposes of the Company’s
long-term disability plan then in effect, or, if no such plan is in effect, by
virtue of ill health or other disability for more than 180 consecutive or
non-consecutive days out of any consecutive 12-month period, the Company shall
have the right, to the extent permitted by law, to terminate the employment of
the Executive upon notice in writing to the Executive. Upon termination of
employment due to death or disability, (i) the Executive (or the Executive’s
estate or beneficiaries in the case of the death of the Executive) shall be
entitled to receive any Base Salary and other benefits earned and accrued under
this Agreement prior to the date of termination (and reimbursement under this
Agreement for expenses incurred prior to the date of termination); (ii) the
Executive (or the Executive’s estate or beneficiaries in the case of the death
of the Executive) shall be entitled to receive a single-sum payment equal to the
value of his Base Salary that would have been paid to him for the remainder of
the year in which the termination occurs; (iii) without duplication of any
amounts due under clauses (i) and (ii), the Executive (or the Executive’s estate
or beneficiaries in the case of the death of the Executive) shall receive a
single-sum payment equal to the value of the highest bonus earned by the
Executive in the one year period preceding the date of termination, multiplied
by a fraction (x) the numerator of which is the number of days in the fiscal
year preceding the termination and (y) the denominator of which is 365; (iv) all
outstanding unvested equity-based awards held by the Executive shall fully vest
and become immediately exercisable, as applicable, subject to the terms of such
awards; and (v) the Executive (or the Executive’s estate or beneficiaries in the
case of the death of the Executive) shall have no further rights to any other
compensation or benefits hereunder, or any other rights hereunder (but, for the
avoidance of doubt, shall receive such disability and death benefits as may be
provided under the Company’s plans and arrangements in accordance with their
terms). Unless the payment is required to be delayed pursuant to Section 7.14(b)
below, the cash amounts payable pursuant to clauses (i), (ii) and (iii) above
shall be paid to the Executive (or the Executive’s estate or beneficiaries in
the case of the death of the Executive) within 60 days following the date of his
termination of employment on account of death or disability.

 

2



--------------------------------------------------------------------------------

5. Certain Terminations of Employment; Certain Benefits.

5.1 Termination by the Company for Cause; Termination by the Executive without
Good Reason.

(a) For purposes of this Agreement, “Cause” shall mean the Executive’s:

(i) commission of, and indictment for or formal admission to a felony, or any
crime of moral turpitude, dishonesty, breach of trust or unethical business
conduct, or any crime involving the Company;

(ii) engagement in fraud, misappropriation or embezzlement;

(iii) continued failure to materially adhere to the directions of the Company’s
Chief Executive Officer or the Board, or Parent’s or the Company’s written
policies and practices; or

(iv) material breach of any of the provisions of Section 6;

provided, that the Company shall not be permitted to terminate the Executive for
Cause except on written notice given to the Executive at any time not more than
30 days following the occurrence of any of the events described in clause
(ii) through (iv) above (or, if later, the Company’s knowledge thereof). No
termination for Cause under clauses (ii) through (iv) shall be effective unless
the Board makes a determination that Cause exists after notice to the Executive,
and the Executive has been provided with an opportunity (with counsel of his
choice) to contest the determination at a meeting of the Board.

(b) The Company may terminate this Agreement and the Executive’s employment
hereunder for Cause, and the Executive may terminate his employment on at least
30 days’ written notice given to the Company. If the Company terminates the
Executive for Cause, or the Executive terminates his employment and the
termination by the Executive is not for Good Reason in accordance with
Section 5.2, (i) the Executive shall receive Base Salary and other benefits
(including any bonus for a fiscal year completed before termination and awarded
but not yet paid) earned and accrued under this Agreement prior to the
termination of employment (and reimbursement under this Agreement for expenses
incurred prior to the termination of employment); and (ii) the Executive shall
have no further rights to any other compensation or benefits under this
Agreement on or after the termination of employment. Unless the payment is
required to be delayed pursuant to Section 7.14(b) below, the cash amounts
payable to the Executive under this Section 5.1(b) shall be paid to the
Executive in a single-sum payment within 60 days following the date of his
termination of employment with the Company pursuant to this Section 5.1(b).

 

3



--------------------------------------------------------------------------------

5.2 Termination by the Company without Cause; Termination by the Executive for
Good Reason.

(a) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to by the Executive,

(i) the material reduction of the Executive’s title, authority, duties and
responsibilities or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with Parent and the
Company;

(ii) a material reduction in Base Salary of the Executive;

(iii) the Company’s material breach of this Agreement; or

(iv) Executive is required to relocate his office more than 30 miles outside of
the Borough of Manhattan, New York.

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given no later than 30
days after the time at which the event or condition purportedly giving rise to
Good Reason first occurs or arises and (ii) if there exists (without regard to
this clause (ii)) an event or condition that constitutes Good Reason, the
Company shall have 15 days from the date notice of such a termination is given
to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.

(b) The Company may terminate the Executive’s employment and the Executive may
terminate the Executive’s employment with the Company at any time for any reason
or no reason. If the Company terminates the Executive’s employment (and the
termination is not covered by Section 4 or 5.1), the Executive terminates his
employment for Good Reason, or the Company does not renew this Agreement as
described in Section 1:

(i) the Executive shall receive a single-sum payment equal to accrued but unpaid
Base Salary and other benefits (including any bonus for a calendar year
completed before termination) earned and accrued under this Agreement prior to
the termination of employment (and reimbursement under this Agreement for
expenses incurred prior to the termination of employment);

(ii) the Executive shall receive a single-sum payment of an amount equal to 3.0
times (a) the average of the Base Salary amounts paid to Executive over the
three calendar years prior to the date of Termination, (b) if less than three
years have elapsed between the date of this Agreement and the date of
termination, the highest Base Salary paid to Executive in any calendar year
prior to the date of Termination, or (c) if less than 12 months have elapsed
from the date of this Agreement to the date of termination, the highest Base
Salary received in any month times 12; and

 

4



--------------------------------------------------------------------------------

(iii) all outstanding unvested equity-based awards (including without limitation
stock options and restricted stock) held by the Executive shall fully vest and
shall become immediately exercisable, as applicable.

Unless the payment is required to be delayed pursuant to Section 7.14(b) below,
the cash amounts payable to the Executive under this Section 5.2(b) shall be
paid to the Executive within 60 days following the date of his termination of
employment with the Company pursuant to this Section 5.2(b).

5.3 Change of Control. Without duplication of the foregoing, upon a “Change of
Control” (as defined below) while the Executive is employed, all outstanding
unvested equity-based awards shall fully vest and shall become immediately
exercisable, as applicable. After such Change of Control, there will be
transition period (“Transition Period”) which will begin on date of the Change
of Control and end on the first anniversary of such Change of Control. If the
Executive terminates his employment with the Company within the six-month period
following the Transition Period, such termination shall be deemed a termination
by the Executive for Good Reason covered by Section 5.2. For purposes of this
Agreement, “Change of Control” shall mean the occurrence of any of the
following:

(i) any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), but excluding Executive, Daniel G. Cohen, any Family Member of Executive
or Daniel G. Cohen, the Company, any entity or person controlling, controlled by
or under common control with Executive, Daniel G. Cohen, any Family Member of
Executive or Daniel G. Cohen, any employee benefit plan of the Company or any
such entity, and any “group” (as such term is used in Section 13(d)(3) of the
Exchange Act) of which the Executive is a member) is or becomes the “beneficial
owner” (as defined in Rule 13(d)(3) under the Exchange Act), directly or
indirectly, of securities of Parent representing 30% or more of either (A) the
combined voting power of Parent’s then outstanding securities or (B) the then
outstanding Common Stock of Parent (in either such case other than as a result
of an acquisition of securities directly from Parent or the Company); provided,
however, that, in no event shall a Change of Control be deemed to have occurred
upon a public offering of the Common Stock under the Securities Act of 1933, as
amended (for purposes hereof, “Family Member” means (I) a person’s spouse,
parent, sibling and descendants (whether natural or adopted), (II) any family
limited partnership, limited liability company or other entity wholly owned,
directly or indirectly, by such person and/or such person’s spouse, parent,
sibling and/or descendants (whether natural or adopted), and (III) any estate or
trust for the benefit of such person and/or such person’s spouse, parent,
sibling and/or descendants (whether natural or adopted)); or

(ii) any consolidation or merger of Parent where the stockholders of Parent,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in Rule
13d-3 under the Exchange Act), directly or indirectly, shares representing in
the aggregate 50% or more of the combined voting power of the securities of the
entity issuing cash or securities in the consolidation or merger (or of its
ultimate parent entity, if any);

 

5



--------------------------------------------------------------------------------

(iii) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of Parent or the
Company, other than a sale or disposition by Parent or the Company of all or
substantially all of Parent or the Company’s assets to an entity, at least 50%
of the combined voting power of the voting securities of which are owned by
“persons” (as defined above) in substantially the same proportion as their
ownership of Parent or the Company, as applicable, immediately prior to such
sale or (B) the approval by stockholders of Parent or members of the Company of
any plan or proposal for the liquidation or dissolution of Parent or the
Company, as applicable; or

(iv) the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 24-calendar-month period, shall be deemed to be an Incumbent
Director.

5.4 Parachutes. If any amount payable to or other benefit receivable by the
Executive pursuant to this Agreement would be deemed to constitute a Parachute
Payment (as defined below), alone or when added to any other amount payable or
paid to or other benefit receivable or received by the Executive which is deemed
to constitute a Parachute Payment (whether or not under an existing plan,
arrangement or other agreement), and would result in the imposition on the
Executive of an excise tax under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then the Parachute Payments shall be reduced (but
not below zero) so that the maximum amount of the Parachute Payments (after
reduction) shall be one dollar ($1.00) less than the amount which would cause
the Parachute Payments to be subject to the excise tax imposed by Section 4999
of the Code. Any such reduction shall be made by first reducing severance
benefits (if any). Notwithstanding the foregoing, if the reduction of Parachute
Payments under this Section 5.4 would be equal to or greater than $50,000, then
there shall be no such reduction and the full amount of the Parachute Payment
shall be payable. “Parachute Payment” shall mean a “parachute payment” as
defined in Section 280G of the Code. The calculation under this Section 5.4
shall be as determined by the Company’s accountants.

Unless the payment is required to be delayed pursuant to Section 7.14(b) below,
any additional payment payable to the Executive pursuant to this Section shall
be paid by the Company to the Executive within 5 days of receipt of the
Company’s accountants’ determination, which such determination shall be made to
the Company within 30 days of any event requiring payment to the Executive
hereunder.

5.5 Execution of Release. The Executive acknowledges that, if required by the
Company prior to making the payments and benefits set forth in this Section 5
(other than accrued but unpaid Base Salary and other benefits), all such
payments and benefits are subject to his execution of a general release from
liability of the Company, Parent, and their respective Officers (including his
successor), Directors/Managers and employees, and such release becoming
irrevocable by its terms. If Executive fails to execute such release, or such
release does not become irrevocable, all such payments and benefits set forth in
this Section 5 shall be forfeited.

 

6



--------------------------------------------------------------------------------

6. Covenants of the Executive.

6.1 Confidentiality. The Executive acknowledges that (i) the primary businesses
of the Company are its asset management business (managing assets through listed
and private companies, funds, managed accounts and collateralized debt
obligations) and its capital markets business (credit-related fixed income sales
and trading as well as new issue placements in corporate and securitized
products) (the “Businesses”); (ii) the Company is one of the limited number of
persons who have such a business; (iii) the Company’s Businesses are, in part,
national and international in scope; (iv) the Executive’s work for the Company
has given and will continue to give him access to the confidential affairs and
proprietary information of the Company; (v) the covenants and agreements of the
Executive contained in this Section 6 are essential to the business and goodwill
of the Company; and (vi) the Company would not have entered into this Agreement
but for the covenants and agreements set forth in this Section 6. Accordingly,
the Executive covenants and agrees during and after the period of the
Executive’s employment with the Company and its affiliates, the Executive
(x) shall keep secret and retain in strictest confidence all confidential
matters relating to the Company’s Business and the business of any of its
affiliates and to the Company and any of its affiliates, learned by the
Executive heretofore or hereafter directly or indirectly from the Company or any
of its affiliates (the “Confidential Company Information”), and (y) shall not
disclose such Confidential Company Information to anyone outside of the Company
except with the Company’s express written consent and except for Confidential
Company Information which is at the time of receipt or thereafter becomes
publicly known through no wrongful act of the Executive or is received from a
third party not under an obligation to keep such information confidential and
without breach of this Agreement.

6.2 Noncompetition. For a period of six months following the end of the Term
(the “Non-Compete Period”), Executive shall not, directly or indirectly, engage
or participate in, or become employed by, or affiliated with, or render advisory
or any other services to, any person or business entity or organization, of
whatever form, that competes with the Company. Executive specifically
acknowledges that the temporal limitations hereof, in view of the nature of the
Company’s Businesses, are reasonable and necessary to protect the Company’s
legitimate business interests.

6.3 Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of Sections 6.1 and 6.2 (the
“Restrictive Covenants”) would result in irreparable injury and damage for which
money damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of Sections
6.1 or 6.2, the Company and its affiliates, in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages), shall
have the right and remedy to have the Restrictive Covenants specifically
enforced by any court having equity jurisdiction, including, without limitation,
the right to an entry against the Executive of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.

 

7



--------------------------------------------------------------------------------

7. Other Provisions.

7.1 Severability. The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.

7.2 Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

7.3 Enforceability; Jurisdiction; Arbitration. Any controversy or claim arising
out of or relating to this Agreement or the breach of this Agreement (other than
a controversy or claim arising under Section 6, to the extent necessary for the
Company (or its affiliates, where applicable) to avail itself of the rights and
remedies referred to in Section 6.2) that is not resolved by the Executive and
the Company (or its affiliates, where applicable) shall be submitted to
arbitration in Philadelphia, Pennsylvania in accordance with the law of the
Commonwealth of Pennsylvania and the procedures of the American Arbitration
Association. The determination of the arbitrator(s) shall be conclusive and
binding on the Company (or its affiliates, where applicable) and the Executive
and judgment may be entered on the arbitrator(s)’ award in any court having
jurisdiction.

7.4 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed or sent by facsimile transmission or, if
mailed, five days after the date of deposit in the United States mails as
follows:

 

  (i) If to the Company, to:

Cohen & Company Inc.

2929 Arch Street, 17th Floor

Philadelphia, PA 19104

Attention: General Counsel

 

  (ii) If to the Executive, to:

 

 

 

 

 

 

 

 

8



--------------------------------------------------------------------------------

Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

7.5 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

7.6 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO
ANY PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS
OF ANY JURISDICTION OTHER THAN THE COMMONWEALTH OF PENNSYLVANIA.

7.8 Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors, heirs (in the case of the
Executive) and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred, subject to Section 5.3, pursuant
to a merger or consolidation in which the Company is not the continuing entity,
or the sale or liquidation of all or substantially all of the assets of the
Company; provided, however, that the assignee or transferee is the successor to
all or substantially all of the assets of the Company and such assignee or
transferee assumes the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law.

7.9 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.

7.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.11 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

7.12 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 5 and 6 and any other provisions of
this Agreement expressly imposing obligations that survive termination of
Executive’s employment hereunder, and the other provisions of this Section 7 to
the extent necessary to effectuate the survival of such provisions, shall
survive termination of this Agreement and any termination of the Executive’s
employment hereunder.

 

9



--------------------------------------------------------------------------------

7.13 Existing Agreements. The Executive represents to the Company that he is not
subject or a party to any employment or consulting agreement, non-competition
covenant or other agreement, covenant or understanding which might prohibit him
from executing this Agreement or limit his ability to fulfill his
responsibilities hereunder.

7.14 Section 409A.

(a) Interpretation. Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
section 409A. If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of section 409A
of the Code, each payment made under this Agreement shall be treated as a
separate payment. In no event may the Executive, directly or indirectly,
designate the calendar year of payment.

(b) Payment Delay. Notwithstanding any provision to the contrary in this
Agreement, if on the date of the Executive’s termination of employment, the
Executive is a “specified employee” (as such term is defined in section
409A(a)(2)(B)(i) of the Code and its corresponding regulations) as determined by
the Board (or its delegate) in its sole discretion in accordance with its
“specified employee” determination policy, then all cash severance payments
payable to the Executive under this Agreement that are deemed as deferred
compensation subject to the requirements of section 409A of the Code shall be
postponed for a period of six months following the Executive’s “separation from
service” with the Company (or any successor thereto). The postponed amounts
shall be paid to the Executive in a lump sum within 30 days after the date that
is 6 months following the Executive’s “separation from service” with the Company
(or any successor thereto). If the Executive dies during such six-month period
and prior to payment of the postponed cash amounts hereunder, the amounts
delayed on account of section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within 60 days after Executive’s death.
If any of the cash payments payable pursuant to this Agreement are delayed due
to the requirements of section 409A of the Code, there shall be added to such
payments interest during the deferral period at an annualized rate of interest
equal to 5%.

(c) Reimbursements. All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive’s lifetime (or during a short period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of all
eligible expense will be made on or before the last day of the taxable year
following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to the liquidation or exchange for another benefit.
Any tax gross up payments to be made hereunder shall be made not later than the
end of the Executive’s taxable year next following the Executive’s taxable year
in which the related taxes are remitted to the taxing authority.

 

10



--------------------------------------------------------------------------------

7.15 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

COHEN BROTHERS LLC By:  

/s/ DANIEL G. COHEN

Name:   Daniel G. Cohen Title:   Chairman and Chief Executive Officer COHEN &
COMPANY INC. By:  

/s/ DANIEL G. COHEN

Name:   Daniel G. Cohen Title:   Chairman and Chief Executive Officer

           /s/ CHRISTOPHER RICCIARDI

           Christopher Ricciardi

[Signature Page to Christopher Ricciardi Employment Agreement]